Title: Thomas Jefferson to Caesar A. Rodney, 2 January 1820
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


					
						Dear Sir
						
							Monticello
							Jan. 2. 20.
						
					
					Your’s of Dec. 19. is recieved. a letter from an antient friend and fellow-laborer in good works is like refreshing showers to a thirsty plant. when the pleasures of prospect are shut up to advanced life, those of retrospect are it’s remaining comfort. and the times into which we fell, and the scenes and trials we have gone thro’ together, afford abundant matter to employ retrospection, and to rekindle the memory of very cordial and affectionate sentiments. your letter has awakened these recollections, but they must not make me forget the duty of thanking you for mr Brackenridge’s book: and altho South America is a matter of prospect and for the new generation only, yet the old may indulge a little peep into futurity, and some curiosity respecting it’s destinies. this book is the more acceptable as I never read a word in the newspapers of what they pretend to be passing in those countries, unless it be sanctioned by government, or by a responsible name. ignorance is preferable to error, and he who has no ideas is less distant from truth than he who has false ones. the former has only to learn; the latter to unlearn, to retrace and obliterate his steps & set out anew. I have begun to read the work, and  already percieve an impenetrable mist dissipating and clearing off. I do sincerely wish our brethren there may acquire self government. but I fear they have much to go thro’, and much to unlearn. before the they get into the right tract. I think, with mr Brackenridge, that ‘a people must be educated and prepared for freedom.’ this will require the period of one generation at least, during which they must expect hard domestic probations, as well as some interruptions of foreign conflict. but these are not for my time; and, from an old man, they can recieve no aid but his prayers. those on your own behalf are offered up sincerely that you may be happy while you live, and live as long as you wish.
					
						
							Th: Jefferson
						
					
				